

RESCISSION AGREEMENT


This RESCISSION AGREEMENT (this “Agreement”) is made as of the 16th day of
September, 2013, by and among VIGGLE INC., a Delaware corporation (the
“Company”), SILLERMAN INVESTMENT COMPANY LLC, a Delaware limited liability
company (“SIC”), SILLERMAN INVESTMENT COMPANY II LLC, a Delaware limited
liability company (“SIC II”), and Robert F.X. Sillerman (“Sillerman”). The
Company, SIC, SIC II and Sillerman shall each be referred to as a “Party” and
collectively shall be referred to as the “Parties.”


R E C I T A L S


WHEREAS, on June 29, 2012, the Company and SIC entered into a Line of Credit
Grid Promissory Note, which note was subsequently amended (as amended, the “Line
of Credit Grid Promissory Note”), so that on March 11, 2013, the amount of
principal and accrued interest on the Line of Credit Grid Promissory Note was
$21,748,097.88;
WHEREAS, the Line of Credit Grid Promissory Note bore an interest rate of 9%,
was unsecured and was not convertible into any other Company securities;
WHEREAS, on March 11, 2013, the Company and SIC entered into an Exchange
Agreement, dated as of March 11, 2013, by and between SIC and the Company (the
“Exchange Agreement”), pursuant to which SIC exchanged the Line of Credit Grid
Promissory Note for a new note (the “New Note”), which New Note bears an
interest rate of 8%, is secured pursuant to a Security Agreement, dated as of
March 11, 2013, by and between SIC and Sillerman, as Collateral Agent (the
“Security Agreement”), and is convertible into Common Stock, par value $0.001
per share, of the Company (the “Common Stock”);
WHEREAS, pursuant to the Exchange Agreement, in connection with the exchange of
the Line of Credit Grid Promissory Note for the New Note, the Company issued to
SIC 8,312,699 shares of Common Stock (the “March Shares”), representing 40,000
shares of Common Stock for each $100,000 of the Line of Credit Grid Promissory
Note so exchanged;
WHEREAS, on February 11, 2013, the Company and SIC II, and affiliate of SIC,
entered into a Line of Credit Grid Promissory Note pursuant to which SIC II
agreed to provide the Company a line of credit of up to $25,000,000 (the “New
Line of Credit Note”), and in consideration of SIC II’s agreeing to enter into
the New Line of Credit Note, the Company issued to SIC II 5,000,000 shares of
Common Stock (the “February Shares”);
WHEREAS, the parties now wish to rescind the transactions pursuant to the
Exchange Agreement, such that that the Company and SIC each will be in the
relative position that such party occupied had the Exchange Agreement not been
consummated, such that the New Note will be cancelled, the March Shares will be
deemed to have never been issued, and the Line of Credit Grid Promissory Note
will be deemed to remain in place as though the Exchange Agreement had never
been consummated;

1





--------------------------------------------------------------------------------



WHEREAS, SIC II has agreed that it will return to the Company and forfeit the
February Shares; and
WHEREAS, the Company desires to issue to SIC II warrants to purchase 5,000,000
shares of the Company’s Common Stock, which warrants will be exercisable for 5
years from issuance and will have an exercise price equal to the closing price
of the Company’s shares on the date of issuance (the “Warrants”).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Rescission of Exchange Agreement and February Shares. The Exchange Agreement
and the transactions contemplated thereby are hereby irrevocably rescinded and
null and void ab initio, and, in connection therewith, each of the following
shall hereby be irrevocably rescinded and null and void ab initio: (a) the New
Note; (b) the issuance of the March Shares, and (c) the Security Agreement. In
addition, the issuance of the February Shares is hereby irrevocably rescinded
and null and void ab initio. Accordingly, SIC shall deliver to the Company the
New Note and the stock certificates representing the March Shares and the
February Shares duly endorsed in blank for immediate cancellation, the March
Shares and February Shares shall be cancelled and returned to treasury, and the
Line of Credit Grid Promissory Note shall remain in place as though the Exchange
Agreement had never been executed or consummated.


2.Issuance of Warrants. The Company shall issue to SIC II the Warrants in the
form of Exhibit A attached hereto.
3.Security Agreement for the New Line of Credit Note. The parties acknowledge
that the Security Agreement shall be terminated and shall no longer be of force
or effect.
4.Confidentiality. Each of the Parties hereby agrees that the terms of this
Agreement are to be held confidential and agrees to refrain from disclosing to
any Person, directly or through any agent, any of the terms of this Agreement.
Disclosure shall be permitted only under the following conditions: (a) the terms
of this Agreement may be disclosed in confidence to employees of the Parties
only to the extent that disclosure of the terms is necessary to manage corporate
affairs, or as may be required by law or under corporate reporting requirements,
(b) the terms of this Agreement may be disclosed in confidence to the Parties’
attorneys, accountants, auditors, tax preparers, financial advisors, and
financing sources, so long as such persons are bound by obligations of
confidentiality, or (c) the terms of this Agreement may be disclosed to the
extent necessary to fulfill any legally required disclosure, and, in particular,
the Company may disclose the terms of this Agreement in connection with its
filings with the Securities and Exchange Commission.
5.Further Assurances. Each Party shall promptly execute, acknowledge and deliver
any other assurances, documents or instruments that are reasonably requested by
another Party and necessary for the requesting Party to satisfy its obligations
hereunder or to obtain the benefits of the transactions contemplated hereby.

2





--------------------------------------------------------------------------------



6.No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Parties and their permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.
7.Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all other prior
agreements and undertakings, both written and oral, among the Parties with
respect to the subject matter hereof.
8.Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the greatest extent possible.
9.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State. Each of the Parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of New York and of the United States, in each case
located in the County of New York, for any litigation arising out of or relating
to this Agreement (and agrees not to commence any litigation relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in this Agreement shall be effective service of process for any litigation
brought against it in any such court. Each of the Parties hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation
arising out of this Agreement in the courts of the State of New York or the
United States, in each case located in the County of New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such litigation brought in any such court has been
brought in an inconvenient forum.
10.WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.

3





--------------------------------------------------------------------------------



11.Specific Performance. The Parties acknowledge and agree that they would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
any of the Parties could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which a
Party may be entitled, at law or in equity, such Party shall be entitled to
enforce and provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
12.Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission or portable document format (.pdf)) in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.
    

4





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.


VIGGLE INC.




By: /s/ Mitchell J. Nelson   
Name: Mitchell J. Nelson   
Title: Executive Vice President   


SILLERMAN INVESTMENT COMPANY LLC




By:  /s/ Robert F.X. Sillerman   
Name: Robert F.X. Sillerman   
Title: Manager   







SILLERMAN INVESTMENT COMPANY II LLC




By: /s/ Robert F.X. Sillerman    
Name: Robert F.X. Sillerman    
Title: Manager    






SOLELY AND EXCLUSIVELY FOR THE PURPOSES SECTIONS 1(c) AND 3 OF THIS AGREEMENT:


ROBERT F.X. SILLERMAN, AS COLLATERAL AGENT


/s/ Robert F.X. Sillerman            
Robert F.X. Sillerman

5



